J-A22037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DENISE C. BELKE                                IN THE SUPERIOR COURT
                                                  OF PENNSYLVANIA
                         Appellant

                    v.

STEPHEN W. BELKE

                         Appellee                No. 1932 MDA 2019


              Appeal from the Order Entered September 7, 2017
                In the Court of Common Pleas of Berks County
                      Domestic Relations at No.: 13-3879


DENISE C. BELKE                                IN THE SUPERIOR COURT
                                                  OF PENNSYLVANIA
                         Appellant

                    v.

STEPHEN W. BELKE

                         Appellee                No. 1933 MDA 2019


              Appeal from the Order Entered October 31, 2019
               In the Court of Common Pleas of Berks County
                     Domestic Relations at No.: 13-3879


BEFORE: SHOGAN, STABILE, and MURRAY, JJ.

MEMORANDUM BY STABILE, J.:                   FILED FEBRUARY 19, 2021

     Appellant Denise C. Belke (“Ex-Wife”) appeals from the October 31,

2019 order entered in the Court of Common Pleas of Berks County (“trial
J-A22037-20



court”),   1   granting in part and denying in part her exceptions to a divorce

master’s report and recommendation. Upon review, we vacate and remand

for further proceedings.

        The facts and procedural history this case are undisputed.2 This case

has a long and tortuous history made more complicated by [Appellee] Stephen

W. Belke’s (“Ex-Husband”) living and working in Europe and his total lack of

involvement in the latter stages of this litigation. The parties met in Virginia

where Ex-Wife was a student at George Mason University and Ex-Husband

was an officer in the United States Marine Corps. Ex-Husband earlier received

a degree in chemical engineering from the University of Rochester.          The

parties married in March 1988 and lived at various military installations. After

Ex-Wife gave birth to the parties’ first child, they decided that she would be a

stay-at-home mother.3 She stopped working. Ex-Husband eventually left the

armed services and took a job as an engineer with a company in Indiana. Ex-

Husband was promoted to a series of management positions. After seven

years, he left the company to become a production manager for ICI Paints in

Berks County starting in the year 2000.

____________________________________________


1 As more fully explained infra, we dismiss as duplicative Appellant’s appeal
docketed at 1932 MDA 2019, where she appealed from the September 7, 2017
order.
2 Unless otherwise specified, these facts come from the trial court’s August
14, 2017 opinion, modified by its September 7, 2017 order, and the trial
court’s October 31, 2019 opinion. See Trial Court Opinion, 8/14/17, at 1-4;
Trial Court Opinion, 10/31/19, at 1-5.
3   The parties’ are parents of two adult daughters.

                                           -2-
J-A22037-20



     The parties purchased a home in Berks County but also lived for a time

in Manhattan Beach, California where ICI had a plant. The parties ultimately

returned to their home in Berks County. AkzoNobel purchased ICI Paints and

for five years, Ex-Husband travelled back and forth from Berks County to

AkzoNobel’s plant in Cleveland.

     In November 2007, Ex-Wife learned that Ex-Husband had been involved

in extramarital affairs. When confronted by Ex-Wife, Ex-Husband admitted to

the affairs and out of remorse suggested the parties enter into a post-nuptial

agreement (the “Agreement”).      The Agreement was drafted by Ex-Wife’s

counsel and the parties signed it on December 12, 2008. It provided, inter

alia, that in the event Ex-Husband’s continued extramarital sexual activity,

Ex-Wife would receive 100% of the marital assets and 60% of Ex-Husband’s

income.

     Subsequently, AkzoNobel provided Ex-Husband with an opportunity to

work at their industrial coating division in Amsterdam, Netherlands.      Ex-

Husband accepted this offer and the parties leased an apartment in

Amsterdam. Ex-Wife would visit Ex-Husband in Europe from time to time, but

she primarily resided in Berks County. Ex-Husband periodically returned to

the United States to spend time with Ex-Wife and go on family vacations.

During this time, the parties engaged in serious arguments. The relationship

between them was tumultuous and dysfunctional.

     Ex-Husband eventually contacted Ex-Wife in February 2012 and told her

he did not see a way forward for the parties’ relationship and expressed a

                                    -3-
J-A22037-20



desire for a divorce. Ex-Husband then filed for divorce on May 2, 2012, but

later withdrew this action nine months later. On March 20, 2013, Ex-Wife filed

the instant divorce action.4 On March 22, 2016, Ex-Husband filed a motion to

bifurcate the divorce proceedings. Following a hearing, the trial court granted

the motion on December 28, 2016. On the same day, the trial court decreed

the parties divorced, but retained jurisdiction over all economic issues.5

        Following extensive hearings, the divorce master, on August 15, 2016,

issued a report recommending that the trial court find the Agreement valid

and that the marital estate be divided in accordance with the terms of the

same. The parties stipulated before the divorce master that the Agreement

was valid.

        As of the date of the master’s hearings, Ex-Wife resided part time in

Pennsylvania and part time in California.        Ex-Wife is employed as a flight

attendant currently earning a gross income of approximately $40,000.00 per

year.

        Since October 2010, Ex-Husband has resided in the Netherlands, initially

holding a position there with AkzoNobel. In 2014, his position with AkzoNobel

ended, and he commenced his current position with Starbucks, N.A., in the


____________________________________________


4 This became a bitter contest between the parties replete with numerous
motions, discovery skirmishes, two divorce master’s hearings, and two
appeals to this Court.
5 Ex-Wife appealed from the trial court’s order granting bifurcation and the
divorce decree (11 MDA 2017). Upon Ex-Wife’s application, however, the
appeal was ordered discontinued on July 5, 2017.

                                           -4-
J-A22037-20



Netherlands. Although Ex-Husband’s income was in dispute, the trial court

found that in 2012, he had a gross income, including wages and bonuses, of

$454,594.00, and $94,599.00 in benefit income or perquisites, for a total

income of $549,193.00.          In 2013, Ex-Husband earned a total of

$684,307.00, consisting of $450,050.00 in wage income and $234,257.00 in

benefit income.       For 2014, his aggregate income was $870,1236.00,

consisting of $644,685.00 in wages and $225,438.00 in benefit income. In

2015, his total income was $655,613.00, consisting of $511,957.00 in wages

and $143,656.00 in benefits. Ex-Husband was subject to a 36 percent tax

rate on all income.

      Upon receiving the master’s report, the parties’ filed exceptions. Ex-

Husband initially raised 75 exceptions, see Ex-Husband’s Exceptions, 9/6/16,

at 1-11, but he pared them down in his memorandum in support of the

exceptions to the following:

      1. The special master erred by failing to require [Ex-Wife] to
      present a foundation or to properly authenticate photographs of
      note cards, allegedly written by a person whom [Ex-Wife] tried
      and failed to produce as a witness.

      2. The special master erred by allowing [Ex-Wife] to testify and
      introduce photographs of note cards allegedly written by a person
      whom [Ex-Wife] tried and failed to produce as a witness.

      3. The special master erred in making numerous findings of fact
      that were not supported by the testimony and evidence presented.

      4. The special master erred by finding that [Ex-Husband]
      “immediately began a relationship with Jennifer Jordan,” which
      was not supported anywhere by the record.



                                    -5-
J-A22037-20


       5. The special master erred in his interpretation of what occurred
       at [Ex-Wife’s] deposition, and for giving great weight to [Ex-
       Husband’s] counsel’s failure to object to unseen documents, which
       [Ex-Wife’s] counsel refused to provide for undersigned counsel’s
       review, despite a request therefore, on the day of the deposition.

       6. The special master erred by giving great weight to the
       photographed note cards as evidence of Jennifer Jordan’s state of
       mind, instead of concluding that Jennifer Jordan’s state of mind
       was irrelevant.

       7. The special master erred in failing and refusing to make rulings
       on numerous and varying objections throughout the hearing and
       allowing testimony to continue without ever making a ruling.

       8. The special master erred in permitting the testimony of [Ex-
       Wife’s] witnesses who were not listed on [Ex-Wife’s] pre-trial
       statement, as required by Rule 1920-33(b)(3).

       9. The special master erred by failing to correctly determine and
       to consistently indicate which party had the burden of proof for
       applicability of certain sections of the [Agreement], which was to
       the detriment of [Ex-Husband].

       10. The special master erred in permitting [Ex-Husband] to be
       prejudiced on the first day of the hearing when, in the midst of
       undersigned counsel’s direct examination of [Ex-Husband], the
       master stopped the testimony and directed opposing counsel to
       take over direct examination of [Ex-Husband], to his surprise and
       detriment.

       11. The special master erred in concluding that the parties
       separated in February of 2012.[6]

       12. The special master erred by failing to conclude that, in order
       for Section I of the [Agreement] to be applicable, [Ex-Husband]


____________________________________________


6Ex-Husband argued below that Ex-Wife admitted in her complaint for support
that the parties separated in August 2011. To the extent this argument can
be read to implicate the doctrine of judicial admission and in light of the
disposition of this appeal, we direct the trial court to consider on remand
whether Ex-Wife is judicially estopped from claiming that they separated after
August 2011.

                                           -6-
J-A22037-20


     had to have engaged in Illicit Acts, and [Ex-Wife] had to have filed
     for divorce because of those Illicit Acts.

     13. The special master erred by failing to conclude that [Ex-
     Husband] had not committed Illicit Acts prior to the date of
     separation.

     14. The special master erred by failing to conclude that Section II
     of the [Agreement] was not applicable.

     15. The special master erred in failing to conclude that Section III
     of the [Agreement] should be applicable.

Ex-Husband’s Memorandum In Support of Exceptions, 10/28/16, at 1-3

(unnecessary capitalizations omitted).

     Ex-Wife, in turn, asserted only the following two exceptions.

     1. The divorce master erred in finding that the date of separation
     was not irrelevant with regard to the commission of illicit acts by
     [Ex-Husband].

     2. The divorce master erred in not finding that the date of
     separation was irrelevant because the Agreement is, in effect,
     open ended with regard to the commission of illicit acts by [Ex-
     Husband].

Ex-Wife’s Exceptions, 9/19/16, at 1 (unnecessary capitalizations omitted).

     By an opinion dated August 11, 2017 and filed on August 14, 2017, the

trial court sua sponte determined that the Agreement was invalid, and thus

unenforceable. As a result, the trial court dismissed the parties’ exceptions

and remanded the case to the divorce master for further proceedings. On

August 30, 2017, Ex-Wife filed a petition for certification of interlocutory

appeal regarding the August 14, 2017 order. On September 7, 2017, the trial

court certified the order. The following day, Ex-Wife appealed to this Court




                                    -7-
J-A22037-20



(1407 MDA 2017).        On December 16, 2017, based on Ex-Husband’s

application, we quashed as interlocutory Ex-Wife’s appeal.

      On April 4, 2018, Ex-Husband’s counsel withdrew her appearance and

Ex-Husband entered his appearance pro se. Thereafter, and continuing to (at

least) October 31, 2019, Ex-Husband took no part in these proceedings.

      On May 15, 2018, Ex-Wife filed a motion to compel discovery, which the

trial court granted on May 23, 2018. On August 13, 2018, Ex-Wife filed a

petition for contempt/motion for sanctions, alleging that Ex-Husband failed to

comply with the trial court’s May 23 order, compelling him to respond within

45 days to Ex-Wife’s outstanding interrogatories and request for production

of documents. On September 20, 2018, the trial court issued an order finding

that Ex-Husband intentionally violated the May 23 order. The court further

ordered that: (1) Ex-Husband’s net monthly income calculated for support

purposes was no less than $35,642.00 for the years 2016, 2017, and 2018;

(2) he could not present any evidence before the master concerning the

distribution/division of marital property that differs from Ex-Wife’s evidence;

and (3) he pay Ex-Wife $750.00 within 30 days of the date of the order.

      The divorce master’s hearing on remand was held on September 27,

2018 with Ex-Wife being the only witness. On April 13, 2019, the divorce

master filed his report and recommendation and proposed divorce decree.

The master recommended distributing 70% of marital assets to Ex-Wife and

30% to Ex-Husband, assets being defined according to 23 Pa.C.S.A. § 3501.

The master further recommended Ex-Husband pay alimony to Ex-Wife in the

                                     -8-
J-A22037-20



amount of $11,000.00 per month for 8 years, that each party is responsible

for their own debts and obligations and that each party retain items of

personalty titled in his or her name or in the party’s possession. Finally, the

master recommended Ex-Husband pay 60% of Ex-Wife’s attorney’s fees.

        On April 23, 2019, Ex-Wife filed 16 exceptions to the master’s report,7

which we need not reproduce here, given our disposition below. On October

31, 2019, the trial court issued an order, granting in part and denying in part

Ex-Wife’s     exceptions.          Moreover,     consistent   with   the   master’s

recommendation, the trial court decreed, among other things, that: (1) Ex-

Wife shall receive 70% ($574,377.51) of the marital assets valued at

$820,482.15; (2) Ex-Husband shall pay to Ex-Wife $11,000.00 per month in

alimony for 8 years; and (3) the parties shall be responsible for their own

debts and obligations. In support of its October 31 order, the trial court filed

a detailed opinion, wherein it also incorporated its opinion dated August 14,

2017, as amended by its September 7, 2017 order.               Thereafter, Ex-Wife

appealed from the September 7, 2017 order, which we previously had

declared interlocutory when we quashed her appeal, and the instant October

31, 2019 order. The trial court did not direct her to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.8
____________________________________________


7   Ex-Husband did not file any exceptions the master’s April 2019 report.
8On December 31, 2019, upon review of the docketing statements, this Court,
on its own, consolidated Ex-Wife’s appeals docketed at 1932 MDA 2019 and
1933 MDA 2019, respectively. On further review, as indicated in the text



                                           -9-
J-A22037-20



       On appeal, Ex-Wife argues only that the trial court erred in sua sponte

questioning the validity of the Agreement, and declaring the same void and

unenforceable based on a variety of reasons, including, among others,

impossibility     of     performance,          vagueness,   material   ambiguities,

unconscionability, constitutional infirmities and public policy.

       This case presents an issue of contract interpretation, inasmuch as the

trial court construed the parties’ postnuptial agreement pursuant to its

jurisdiction under Section 3104(a)(1) of Divorce Code, 23 Pa.C.S.A.

§ 3104(a)(1). Our standard of review is de novo and our scope of review is

plenary. Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510, 517-18 (Pa.

Super. 2009), appeal denied, 991 A.2d 313 (Pa. 2010).

              The fundamental rule in interpreting the meaning of a
       contract is to ascertain and give effect to the intent of the
       contracting parties.    The intent of the parties to a written
       agreement is to be regarded as being embodied in the writing
       itself. The whole instrument must be taken together in arriving at
       contractual intent. Courts do not assume that a contract’s
       language was chosen carelessly, nor do they assume that the
       parties were ignorant of the meaning of the language they
       employed. When a writing is clear and unequivocal, its meaning
       must be determined by its contents alone.

             Only where a contract’s language is ambiguous may
       extrinsic or parol evidence be considered to determine the intent
       of the parties. A contract contains an ambiguity if it is reasonably
       susceptible of different constructions and capable of being
       understood in more than one sense. This question, however, is

____________________________________________


above, it is clear that both appeals concern the trial court’s September 7, 2017
order, made final and appealable by its October 31, 2019 order. Because both
appeals are duplicative of one another, we vacate the December 31, 2019
consolidation order and dismiss Appellant’s appeal at docket 1932 MDA 2019.

                                          - 10 -
J-A22037-20


       not resolved in a vacuum.        Instead, contractual terms are
       ambiguous if they are subject to more than one reasonable
       interpretation when applied to a particular set of facts. In the
       absence of an ambiguity, the plain meaning of the agreement will
       be enforced. The meaning of an unambiguous written instrument
       presents a question of law for resolution by the court.

Ramalingam v. Keller Williams Realty Grp., Inc., 121 A.3d 1034, 1046

(Pa. Super. 2015) (emphasis omitted).

       The Agreement at issue provides in relevant part:

                                    I. ILLICIT ACTS

       1. If Husband engages in any Illicit Act or any other sexually
       deviant acts, including but not limited to, visiting massage parlors,
       having online set [sic] through chat rooms or engaging in same
       sex acts or other same sex relations, at any time after the date of
       this Agreement and Wife seeks a divorce as a result:

       (a) Wife shall receive the Assets[9] as well as any assets acquired
       by Husband and Wife after the date of this Agreement, whether
       real or personal property, wherever located, free and clear of any
       liability, encumbrance, or accompanying debt;

       (b) Wife shall receive the greater of: (i) sixty percent (60%) of all
       Husband’s present and future income, including but not limited to
       income from salary, bonuses, and stock options; or (ii) One
       Hundred Thousand Dollars ($100,000) per year until the earlier of
       Wife’s or Husband’s death; and.

       (c) Husband shall designate Wife as the sole beneficiary and shall
       not remove her from any of Husband’s retirement accounts and/or
       life insurance policies either those in existence as of the date of
       this Agreement or those acquired or created after the date of this
       Agreement.

                                      II. DIVORCE



____________________________________________


9 A whereas clause of the Agreement defines the term “Assets” as Ex-
husband’s and Ex-Wife’s assets.

                                          - 11 -
J-A22037-20


      2. If Husband seeks a divorce from Wife at any time after the date
      of this Agreement for any reason:

      (a). The parties agree to have the herein Agreement incorporated
      but not merged into any divorce order entered by any court of
      competent jurisdiction and the entry of any order deemed
      necessary by the court to secure the performance of the terms
      and conditions of the herein Agreement. It is further agreed by
      the parties that the herein Agreement shall be incorporated, but
      shall not merge, into the aforesaid decree of divorce;

      (c) Wife shall receive sixty percent (60%) of all Husband’s present
      and future income, from whatever source derived, including but
      not limited to income from salary, bonuses, and stock options, but
      such amount shall not be less than one Hundred Thousand Dollars
      ($100,000) per year;

      (d) Husband shall designate Wife as sole beneficiary and shall not
      remove her from Husband’s retirement accounts and life
      insurance policies; and

      (e) Husband shall pay all Wife’s legal fees and costs of court in
      connection with the divorce proceeding.

      3. If Wife seeks a divorce from Husband, not as a result of an Illicit
      Act of Husband after the date of this Agreement:

      (a) Nothing in this Agreement shall prevent Wife from seeking a
      divorce from Husband for any reason. In such case, the parties
      agree that this Agreement shall not be used to determine, limit or
      relieve the rights and/or obligations of either party with respect to
      spousal support, maintenance, alimony pendent elite [sic],
      alimony, counsel fees or costs or any other payments of a similar
      nature to which he or she, in the absence of this Agreement might
      be entitled to by statute, including rights arising pursuant to the
      Divorce Code of 1980, as amended, or any similar laws of any
      jurisdiction which may be applicable now or at any future time.

Post-Nuptial Agreement, 12/12/2008, at 2-3.

      Instantly, based upon our review of the record, we are constrained to

agree with Ex-Wife that the trial court erred when it, sua sponte, declared the

Agreement void and unenforceable, despite the parties stipulating to its

                                     - 12 -
J-A22037-20



validity before the master in 2016. More to the point, neither party challenged

the validity of the Agreement when they filed exceptions to the master’s

August 15, 2016 report. Indeed, Rule 1920.55-2, relating to exceptions from

a master’s report, provides in pertinent part that “[e]ach exception shall set

forth a separate objection precisely and without discussion.      Matters not

covered by exceptions are deemed waived unless, prior to entry of the final

decree, leave is granted to file exceptions raising those matters.” Pa.R.C.P.

No. 1922.55-2(b). Here, it is clear that the trial court did not have before it

a question regarding the Agreement’s validity. Additionally, it is settled that

postnuptial agreements are to be evaluated under the same standards as

other contracts and that absent fraud, misrepresentation, or duress, spouses

are bound by the terms of their agreements. See Stackhouse v. Zaretsky,

900 A.2d 383, 386 (Pa. Super. 2006), appeal denied, 912 A.2d 838 (Pa.

2006). Our Supreme Court has cautioned that courts must not act in a manner

that would “constitute a paternalistic and unwarranted interference with the

parties’ freedom to enter contracts.” Simeone v. Simeone, 581 A.2d 162,

166 (Pa. 1990) (concluding that, consistent with traditional principles of

contract law, courts cannot impose a per se requirement that parties entering

into a prenuptial agreement must obtain legal counsel).        To avoid such

paternalistic and unwarranted interference, we must conclude that the trial

court here erred when it sua sponte raised and decided, contrary to the

parties’ stipulation, the validity of the Agreement. See J.F. v. D.B., 897 A.2d

1261, 1277-78 (Pa. Super. 2006) (noting that the trial court, without a

                                    - 13 -
J-A22037-20



request to do so, assessed the validity of the contract).         Finally, courts

generally are prohibited from sua sponte raising non-jurisdictional issues,

which necessarily would include the validity of an agreement. See Turner

Const. v. Plumbers Local 690, 130 A.3d 47, 63 (Pa. Super. 2015) (noting

that it is improper for courts to raise sua sponte non-jurisdictional issues); cf.

In re Adoption of K.M.G., 219 A.3d 662, 668 (Pa. Super. 2019) (en banc)

(“It is foundational that jurisdictional questions may be raised sua sponte.”),

aff’d, 240 A.3d 1218 (Pa. 2020). Accordingly, we remand this matter to the

trial court with direction to decide the parties’ exceptions filed in connection

with the August 15, 2016 master’s report. Furthermore, upon determining

which provision, if any, of the Agreement applies to this case, the trial court

is directed to remand the matter to the master for further proceedings for

purposes of distributing marital assets.10

       Orders vacated. Case remanded. Consolidation order vacated. Appeal

at docket no. 1932 MDA 2019 dismissed. Jurisdictional relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/19/2021
____________________________________________


10 Lest there be any confusion, given the outcome herein, the trial court’s
August 14, 2017, September 7, 2017 orders, the master’s April 13, 2019
report and the trial court’s related October 31, 2019 order are rendered null
and void.

                                          - 14 -